Citation Nr: 1747642	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-32 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected dermatitis, claimed as a skin condition with scars on the chest, associated with human immunodeficiency virus (HIV) infection.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to June 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for dermatitis, assigning a 10 percent rating, effective June 2007.

In August 2015, the Board remanded this matter for further development.  Thereafter, the Board issued a decision in September 2016 which, in pertinent part, denied an initial disability rating in excess of 10 percent for service-connected dermatitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017, the Court issued a Joint Motion for Remand (JMR) which vacated and remanded the September 2016 Board decision to the extent it denied a disability rating in excess of 10 percent for service-connected dermatitis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously stated, the Court remanded this claim in May 2017, finding the September 2016 Board decision had inadequate reasons and bases for denying an initial disability rating in excess of 10 percent for the Veteran's service-connected dermatitis.  Specifically, the Court found that while the September 2015 VA examiner noted the Veteran was not treated with systemic therapy such as corticosteroids or other immunosuppressive drugs and less than 20 percent of his body was affected (none of which were exposed), the examiner did not consider the fact that the Veteran is HIV antibody positive.  In that vein, the examiner did not address the possibility that the Veteran may be unable to take immunosuppressive medications for his service-connected dermatitis.  

On remand, a medical examination and opinion is necessary to address the severity of the Veteran's service-connected dermatitis as well as the impact of the Veteran's HIV antibody positive condition on his treatment for his service-connected dermatitis.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and associate the records with the claims file.  Any negative reply should be properly included in the file.

2.  After completion of the above request, schedule the Veteran for a VA examination to determine the current severity of his service-connected dermatitis.  The claims folder should be provided to the VA examiner for review in conjunction with the examination.  The examiner should report all signs and symptoms necessary for evaluating dermatitis under the rating criteria.  Specifically, the examiner is asked to address whether the Veteran's HIV antibody positive condition affects his ability to take immunosuppressive medications to treat his dermatitis.  A complete rationale must be provided for all opinions presented.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




